Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. 
As to claim 16, the recitation of “at least one execution unit configured to” perform a function is not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the first prong of the three-prong test since an execution unit, known in computer engineering as a part of a CPU, have structural meaning.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,713,563 to Kondoh et al. (hereafter Kondoh) in view of “Implementation of Intel Virtual Machine Extension Root Operation on the NPS Least Privilege Separation Kernel” to Martinsen.
Kondoh was cited in applicant’s IDS filed on 12/13/19.  Martinsen was cited in previous office action.

As to claim 1, Kondoh teaches the invention substantially as claimed including a computer system, comprising: 
a memory configured to store at least instructions of routines of a predefined set of domains [execution modes and associated instructions inherently stored in a memory, col. 7, lines 35-40; Fig. 1, memory 120]; and
a processor coupled with the memory, the processor comprising a hypervisor status register, the processor configured to store a value in the hypervisor status register, the value configured to identify whether or not an operating hypervisor is present in the computer system [CPU coupled to the memory, an XVSCR.MD register in the CPU, wherein the XVSCR.MD register holds a value of one bit; the value of which decides whether an operating mode is a virtual machine manager mode (XVS Mode) hence an indication of the presence of a VMM, col. 7, line 45-col. 8, line 5; and Fig. 1, CPU 100, Memory 120, XVSCR.MD 150].

Kondoh does not specifically teach a value in the hypervisor status register configured to be stored during a power up process of the computer system identifying whether or not an operating hypervisor is present in the computer system.  However, Martinsen teaches booting 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kondoh and Martinsen to achieve the predictable result of having a computer system having knowledge of whether is operating with or without the presence of a hypervisor or virtualization capability.  

As to claim 2, Kondoh as modified teaches the invention substantially as claimed including wherein the predefined set of domains comprises at least one of a domain for hypervisor, a domain for operating system, or a domain for application, or any combination thereof; and wherein the domains have no predefined levels of trust [operating modes such as user mode, Priv Mode and XVS Mode having various levels of resource access/restrictions, col. 7, line 25-col. 8, line 5].

As to claim 3, Kondoh as modified teaches the invention substantially as claimed including wherein the processor is further configured to customize operations in the processor according to the value stored in the hypervisor status register [XVSCR.MD register value 

As to claim 4, this claim is rejected for the same reason as claim 1 above. Furthermore, Kondoh as modified teaches the value stored in the hypervisor status register is not adjustable outside of the power up process [“requirements for booting and transitioning LPSK….to operate as a VMM”, p. 2; at least the value of bit 31 of ECX, setting of bit 5 of ECX and/or setting of bit 5 of EDX in startup/boot/BIOS, p. 26, line 24 -p.34, line 7]. 

As to claims 5-6, Kondoh as modified teaches the invention substantially as claimed including wherein the processor is further configured to customize address translation operations in the processor according to the value stored in the hypervisor status register; wherein the processor is configured to use a virtual machine identifier in address translation when the hypervisor status register indicates that an operating hypervisor is present in the computer system [in address translation by an MMU (105), hit judgments with respect to a virtual address generated by an executed instruction, a value of the XVSVMID.VMID register, and a value of an address space identifier (ASID) set by the MMU (105) are performed for each entry using the VMID field, the VPN field, ASID field, and V field of an address array and the SZ field of a data array of a translation look-aside buffer (TLB), Col. 9, lines 17-25; and Fig. 1].

As to claim 7, Kondoh as modified does not specifically teach the limitations as claimed.  However, Kondoh teaches a user mode are taken according to a value of an XVSVMID.VMID register, wherein the user mode is a mode that a typical application program (i.e. a user program) runs [Col. 7, lines 34-35; Col. 8, lines 2-5 and Fig. 1].  Furthermore, it is well known in the art to not that address translation or resolution in a system without a hypervisor or virtualization does 

As to claims 11-14, these claims are rejected for the same reason as claims 1-7 above.

As to claims 16-19, Kondoh as modified teaches the computer system as recited in claims 1-7, therefore Kondoh teaches the processor for implementing the system.


Claim(s) 8-10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh and Martinsen further in view of US PG Pub. 2021/0240619 to Earnshaw.
Earnshaw was cited in previous office action.

As to claims 8-10, Kondoh as modified teaches the invention substantially as claimed including wherein the processor is configured to trap an operation performed in execution of an operating system running in a virtual machine in generating a page table entry mapping a virtual address page to a physical address page, when the hypervisor status register indicates that an operating hypervisor is present in the computer system; to execute a routine of the hypervisor to identify a physical address page corresponding to the virtual address page in the virtual machine, in response to the operation of the operating system running in the virtual machine is trapped [a translation look aside buffer (TLB) constituting the MMU holds address translation settings for translating a virtual address, which is an address for access issued by the execution section (EXEC), into a physical address, Col. 8, line 59-Col. 9, line 13; and Figs. 1 and 3; transfer of 

As to claim 15, this claim is rejected for the same reason as claims 8-10 above.

As to claim 20, this claim is rejected for the same reason as claims 8-10 above.
 
Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not 

In the remarks, Applicant argued in substance that:
a.	The value held in the XVSCR.MD register of Kondoh merely identifies whether or not the operating mode is a virtual machine manager mode. However, whether or not an operating mode is the "virtual machine manager mode" does not have the exact (100%) correlation with whether or not the computer system has "an operating hypervisor".
b.	A process of "initiating or preparing or transitioning into a
hypervisor mode of operation" failed to meet the requirement of a "power up process".

Examiner respectfully traversed Applicant's remarks:

a.	As to point (a), the examiner respectfully disagrees and submits that the presence of or a hypervisor being present is broadly interpreted as the availability of the hypervisor which can be directed to its operating status (i.e. running or not running) or whether an installation of the hypervisor exist (i.e. having or not having).  Such interpretation is also supported by applicant’s specification which used operating and presence of a hypervisor interchangeably [paragraph 21].  More specifically, presence of a hypervisor is not limited to the indication of whether a software/firmware is installed or not install (i.e. not having an operating hypervisor). Therefore, Kondoh’s teaching of operating in a virtual machine manager mode (XVS Mode), which indicates the presence of a VMM in operation [col. 7, line 45-col. 8, line 5; and Fig. 1, CPU 100, Memory 120, XVSCR.MD 150] clearly satisfied the limitation.
b.	As to point (b), the examiner respectfully disagrees and submits that since applicant failed to explicitly define or claim what requirements are in a “power up process” or In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199